UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDERICK SMALLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00802-PMD-1)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Smalls, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frederick      Smalls     appeals   the    district    court’s    order

denying     his    motion     for   reduction    of    sentence    pursuant   to   18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find   no    reversible       error.      Accordingly,      we    affirm    for    the

reasons stated by the district court.                  United States v. Smalls,

No. 2:09-cr-00802-PMD-1 (D.S.C. Mar. 19, 2012).                          We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in   the   materials      before    the    court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2